— Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered October 12, 2012. The order, inter alia, denied in part the motion of defendants Cameron Stone, Jeffrey G. Stone and Maura M. Stone for summary judgment dismissing the complaint and any cross claims against them.
Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on August 28 and September 19, 2013,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.E, Centra, Fahey, Garni and Whalen, JJ.